Citation Nr: 0736743	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis 
and coronary artery disease, to include as secondary to 
service-connected disability.  

2.  Entitlement to a compensable rating for service-connected 
bilateral ptosis, postoperative cysts.  

3.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980, and from September 1981 to October 1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2007, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  

Service connection is currently in effect for bilateral 
varicose veins, evaluated as 60 percent disabling, and 
bilateral ptosis, postoperative cysts, evaluated as 0 percent 
disabling (noncompensable).  The veteran's combined 
evaluation is 70 percent.  

The issues on appeal include a claim for TDIU.  The most 
recent examination report of record is a QTC report, dated in 
January 2007, which shows that the veteran's venous system 
was examined.  However, this report begins with a section 
entitled, "history as related by the claimant," and there 
is nothing in the report to indicate that the examiner 
reviewed the veteran's C-file.  Furthermore, this report does 
not address the general extent of functional and industrial 
impairment caused by the veteran's service-connected varicose 
vein disabilities.  

VA has a duty to supplement the record by obtaining opinions 
as to the effect that the veteran's service-connected 
disabilities have upon his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).   On remand, a medical opinion as to whether the 
veteran's service-connected varicose vein disabilities, 
and/or his bilateral ptosis, render the veteran unable to 
engage in substantially gainful employment should be 
obtained.  

The Board emphasizes to the veteran that failure to report to 
the scheduled examination, without good cause, may result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2007).  

With regard to all claims, the Board further notes that, in 
October 2002, the RO denied the benefits sought on appeal.  A 
timely notice of disagreement was received, and in July 2004, 
a Statement of the Case (SOC) was issued.  The veteran 
perfected his appeal.  

Since the issuance of the July 2004 SOC, a great deal of 
medical evidence has been received.  Although some of this 
evidence was duplicative of that which was previously 
associated with the claims files, most of it is new.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  In this case, the veteran did not submit a 
waiver of initial RO review with any of the additional 
evidence.  Given the foregoing, on remand, the RO must review 
the new evidence and, if any of the claims remains denied, 
include such evidence in a supplemental statement of the 
case.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination by the appropriate 
specialist(s) in order to obtain a medical 
opinion as to whether the veteran's 
service-connected disabilities in-and-of-
themselves render the veteran unable to 
engage in substantially gainful 
employment.  The claims folders must be 
made available to the examiner(s) in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report(s).  Such 
tests as the examining physician(s) deems 
necessary should be performed.

2.  Readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  They should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



